DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A1 (Figs. 1A, 1C, and 1D) and B3 (Fig. 2C), read on claims 1, 3-5, and 10-11, in the reply filed on 07/19/2022 is acknowledged. In addition, claims 2 and 7 belong to the elected species too. Claims 6, 8-9, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites a self-adapting segmented orifice (SASO). However, the specification does not disclose what a SASO is..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a self-adapting segmented orifice (SASO). However, the specification does not disclose what a SASO is. Therefore, it is unclear of the exact limitation of claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leenders et al. (US 2017/0192359).
Regarding claim 1, Leenders discloses a chuck 2, 3 comprising: a chuck surface 11 (the embodiment of Fig. 6, Paragraph [0085]); a plurality of vacuum ports 13a, 13b being distributed over the chuck surface, wherein each of the vacuum ports is open to a conduit of a plurality of conduits 13 that are connectable to a suction source 8 that is operable to apply suction to that vacuum port; and a flow restrictor 14 located within each conduit of the plurality of conduits and characterized by a flow resistance (Para. [0062-63]), wherein the flow resistance of the flow restrictor in at least one conduit of the plurality of conduits is less than the flow resistance of the flow restrictor in at least one other conduit of the plurality of conduits. (Fig. 5 shows a warped substrate to be supported on the substrate support location 4. The middle part of the substrate W is attracted with a larger vacuum force than outer parts of the substrate. The different vacuum forces indicates the adjustable restrictions 14 have different flow resistances in the middle region and the outer region of the chuck surface. Para. [0074])
Regarding claim 7, Leenders discloses the flow restrictor is selected from a group of flow restrictors consisting of a constriction, a baffle and a self-adapting segmented orifice (SASO). (Para. 63 describes the adjustable flow restrictions 14 have an adjustable cross section area, which is a constriction.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leenders.
Regarding claim 2, Leenders disclose the chuck surface is divided into a plurality of contiguous regions (the regions including the inner ring with eight air suction conduit inlets 13a and the outer ring with eight air suction conduit inlet 13b).
Leenders is silent about “the flow resistances of the flow restrictors in the conduits that are open to the vacuum ports in each contiguous region are substantially equal.”. However, depending on the warpage of the wafer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow resistances of the flow restrictors in each contiguous region to be substantially equal to decrease the stresses in the substrate.
 Regarding claim 3, Leenders as modified in claim 2 above discloses the plurality of contiguous regions comprises a plurality of concentric circular bands.
Regarding claim 4, Leenders as modified in claim 2 discloses the flow resistances of the flow restrictors in each of the conduits that are open to the vacuum ports in an inner concentric circle are less than the flow resistances of the flow restrictors in each of the conduits that are open to the vacuum ports in an outer concentric circle. (Fig. 5)
Regarding claim 5, Leenders does not disclose the flow resistances of the flow restrictors in each of the conduits that are open to the vacuum ports in an outer concentric circle are less than the flow resistances of the flow restrictors in each of the conduits that are open to the vacuum ports in an inner concentric circle. However, depending on the shape of the warping substrate (e.g., a concaved upward substrate), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow resistance of the flow restrictors as recited to decrease the stresses in the substrate.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leenders as applied to claim 1 above, and further in view of Ellis et al. (US 2018/0166314).
Regarding claim 10, Leenders does not disclose a vacuum port of the plurality of vacuum ports includes an extendible tube whose distal end is configured to form a seal when in contact with the workpiece, and that is configured to be compressible by the suction after formation of the seal.
Ellis discloses a chuck 50 having a chuck body 51, an upper surface 52, a power surface 54 and a perimeter 56. (Figs. 1A, 1B, Para. 46) The chuck includes a plurality of vacuum features 60 that are open at the upper surface. In the embodiment of Figs. 8a-9b, the chuck has a sealing device including a sealing member 110 in the form of tubular bellows. The sealing member resides in recess 80 with central pillar 90 on the top portion of the chuck body. (Paras. 70-72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of Leenders to have a sealing device including the below shaped sealing member, and a recess and a central pillar on the chuck body, as taught by Ellis, to provide additional secure chucking for a warped substrate.
Regarding claim 11, Leenders as modified by Ellis discloses the extendible tube is in the form of a bellows with accordion folds.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-5, 7, 10-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-5, 7, 10-11 of copending Application No. 17/307,002 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722